PER CURIAM.
Without setting forth the underlying facts of this case, which we do not believe would contribute to the body of Florida law, we conclude that the plea agreement in this case was ambiguous. Such ambiguity is sufficient to support the appellant’s request that his plea agreement be withdrawn under the case law supporting liberality in permitting a defendant to withdraw a plea and proceed to trial. See, e.g., Forbert v. State, 437 So.2d 1079 (Fla.1983); Dominquez v. State, 432 So.2d 799 (Fla. 2d DCA 1983); Richardson v. State, 432 So.2d 750 (Fla. 2d DCA 1983).
REVERSED AND REMANDED.
LETTS and DELL, JJ., and COOK, JACK H., Associate Judge, concur.